*214Dissenting Opinion by
Judge Carroll.
The opinion of a majority of the court in this case holds in effect that judges of courts and other court officers may surrender the jurisdiction and powers of their offices and the enforcement of the law- to private individuals, to be used for the purpose of extorting money for their private benefit, and that money so exacted cannot be recovered by the persons who were forced by threat and duress to pay it.
To this proposition, which I have not stated too broadly, I cannot give my consent. The facts recited in the opinion show beyond doubt that the appellants entered into an arrangement with the judge of the police court, the prosecuting attorney, and the marshal of the city, by which the control and disposition of prosecutions against appellees were turned over to appellants, to énable.them to extort money from appellees to reimburse themselvés for money they had paid out in an effort to prevent appellees from violating the law, and that in pursuance of this arrangement, they collected from appellees $1,846.50, a large part of which appellants put in their pockets, and the remainder they paid in fees to others who advised and assisted them in securing the money.
I have no sympathy with the appellees. They were persistent and flagrant violaters of the law and richly deserved any punishment that might have been imposed upon them in the course of justice duly administered. But the circumstance of their guilt ought not to influence this court to lay down a doctrine that sanctions the abdication by officers of the law of the powers conferred on them in discharging their official and ministerial duties and approves the surrender of this great authority to private individuals for their own gain. The appellants had no claim or demand of any kind or character against appellees. The appellees did not owe them one cent, nor did they have the right to collect or receive one penny of the money that appellees might have been required to pay as a punishment for their violations of the law; but notwithstanding this admitted' fact the record shows that, with the connivance and assistance of the judge of the court, the prosecuting attorney, and the marshal of the city, they were permitted to-receive and *215retain for their own nse the sum of money before mentioned, and this court holds that they may keep it.
I do not question the right of appellants to prosecute appellees, or their right to employ counsel, or their right to use every legitimate influence to secure their conviction, but I insist that when they entered into an agree-i ment with the court and court officials, and these officers surrendered to them all the .power and jurisdiction of the court, to enable them to extort money for their private gain, they should not be allowed to hold the money so obtained. But under the rule laid down in the opinion this course of conduct is sanctioned, and judges of courts and officers are authorized and permitted to enter into agreements with private individuals by and through which they may use the machinery of the courts to prosecute persons who have incurred their displeasure, andi to reap personal profit from sham proceedings instituted under the forms of law. I do not believe that any case can be found giving the slightest support to this doctrine, and I am sure that no one of the cases cited in the opinion sustains it.
In American National Bank v. Madison, 144 Ky., 152, Fonza Madison was guilty of embezzling funds from Claypool & Co. To prevent his prosecution for this offense, his father and mother executed a note, secured by a mortgage, to Claypool & Co., for the amount embezzled, which note Claypool & Co., collected. The Madisons sought to recover from Claypool & Co. the amount paid on the note, but we held that as the note was executed to compound a felony the court would not aid either of the parties to the prosecution, saying: “It was clearly an illegal contract, one which the law would not enforce, nor against which will it afford relief. If appellee, instead of executing her notes and mortgages, had paid to Clay-pool the $2,500 in cash, and then thereafter sought to recover of bim this money on the ground that it was¡ paid for the purpose indicated, the law would have afforded her no relief.”
In Feltner v. Feltner, 132 Ky., 705, Feltner sought to recover from a stakeholder a sum of money that it was agreed should be paid him in consideration of his leaving the State 'and refusing to appear as a witness in a pending law suit, and we held that as the transaction was an effort to obstruct justice the courts would not aid Feltner to recover the money.
*216In Kimbrough v. Lane, 11 Bush, 556, Kimbrough procured an indictment against Lane for obtaining money from him under false pretenses, and afterwards agreed with Lane that he would procure the dismissal of the prosecution if Lane would execute to him, with security, a note for' the amount due. In' a suit by Kimbrough against Lane on this note we held that he could not recover, as the note was executed to suppress a public prosecution.
In Gardner v. Maxey, 9 B. M., 90, Gardner executed his note to Sturgeon, to induce Sturgeon not to prosecute him on a charge of having maliciously wounded Sturgeon. In a suit on the note we held that as it was exe-< cuted to compound a felony there could be no recovery.
In Swann v. Chandler and Phillips, 8 B. M., 97, Swann executed his note to Lanham in consideration of Lanham’s agreement not to prosecute him for an assault committed by him on Lanham. In á suit on the note we held that there could be no recovery, as the note was executed to impede the course of public justice.
I entirely agree with the reasoning of these opinions and in the conclusion reached by the court in each of these cases, and if the appellees had paid to appellants, independent of the court and its officers, the money in question, for the purpose of inducing appellants not to prosecute them, or for the purpose of inducing appellants to assist them in any manner in compounding their offenses, or thwarting the course of justice, I would at once say they could not recover. In cases like this the court should keep its hands off and leave the parties exactly where they placed themselves.
But the radical and material difference in the cases cited and the case now before us consists in the fact that in this ease the appellants were enabled to extort money from appellees by collusion with the court and court officials having jurisdiction to prosecute appellees for the offenses they were guilty of, while in the cited cases there in no intimation of judicial interference. That these court officials were actively aiding appellants in their efforts to get the money from appellees is established by the fact that the judgments against appellees were not entered of record until some days after the money in satisfaction of these judgments had been paid and appellants had gotten their share of it, and by the further fact that the city marshal and his deputy were *217each paid $200, as their share of the spoils. How much the police judge received for his valuable services is not shown.
It is said, however, in the opinion, that as appellees were parties to the sham court proceedings and con-f sented to all that took place, they aided in compounding the offenses they were guilty of, as well as in obstructing public justice, and so should not be afforded any relief. The fundamental error in this statement consists in the fact that appellees did not consent to the settlement or to what occurred in court. They were forced, by threats of prosecution for other offenses and by divers other methods of duress, to acquiesce in what was done and to make the best accommodation possible under the qircumstances. Their adversaries had control of the court and all of its officers. They had all the instrumentalities of the law at their complete disposal. They had it in their power to impose as many fines and imprisonments as they pleased, and I am at a loss to understand how it can be said, under these conditions, that appellees, consented to the payment of the money to appellants to obstruct justice.
I venture the opinion that no case can be found in the books that presents as strong reasons as this one for saying that the money was obtained by threat and duress, and that no case can be found supporting the opinion in holding that, under the facts shown by this record, the appellees should be denied a recovery,.on the ground that they assisted in a scheme to obstruct, justice. Of course they could have declined .to ¡pay anything and have taken the consequences of their refusal, but they ought not, under the facts of this record, be denied relief for failing to pursue this course or for making the best possible settlement under the circumstances confronting them.
Suppose a body of men,.desiring to suppress, the unlawful sale of liquor or some other illegal conduct- in their county, should.enter into an arrangement with the Circuit Jpdge and Commonwealth’s Attorney of . the district and the sheriff of the county, to turn over., to them the control and disposition of contemplated prosecutions, and after they had done this, had notified the persons they were prosecuting that the judge of the court the Commonwealth’s Attorney, and the sheriff, would prosecute and convict them for various offenses, *218if they did not pay over to their prosecutors a stipulated sum of money, and that acting under the influence of these threats and the powerful agents back of them, they paid the agreed amount, would any court be found to say that the money so obtained could not be recovered because the parties paying it consented thereto and were not under duress? I think not.
But the case I have supposed is no stronger than the one we are dealing with, and I reiterate that, when the court having jurisdiction to punish, and the court official having authority to prosecute and to summon witnesses and impanel jurors, enter into an arrangement with private individuals under which money is paid by threats and duress to persons not entitled in law or morals to' a cent of it, the money so paid may be recovered, and the parties who have received it will not be allowed to shield themselves behind the plea that the persons making the payment were parties to a scheme to obstruct justice. It is not a sufficient answer to this to say that if appellants are allowed to recover this money they will have succeeded in escaping to that extent the punishment they deserve. It is better that they escape entirely than that money obtained as this was should be retained by persons who secured it through their corrupt bargain with judges and court officials.
I have not thought it necessary to cite any authorities in support of the general views announced, although what I have said finds ample support in the cases of Bryant v. Peck and Whipple Co., 154 Mass., 460; Richardson v. Duncan, 3 N. H., 508; Woodham v. Allen, 130 Cal., 194; Bentley v. Robson, 117 Mich., 691; Bell v. Campbell, 123, Mo., 1; Hartford Fire Insurance Co. v. Kirkpatrick Dunn & Co., 111 Ala., 456; Adams v. Irving National Bank, 116 N. Y., 605; Shultz v. Culbertson, 49 Wis., 122, and the cases cited in the full notes to Colby v. Title Insurance & Trust Co., 35 L. R. A. (n. s.), 813; City National Bank v. Kusworm, 26 L. R. A., 48, and Williamson-Halsell Frazier Co. v. Ackerman, 20 L. R. A. (n. s.), 484.
In my opinion the judgment appealed from should be affirmed and the judgment on the cross-appealed reversed.